           Case 2:19-cv-01481-JCM-DJA Document 22 Filed 05/14/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      KRISTINE E. MILLER,
4
                           Plaintiff,
5                                                         2:19-CV-1481-JCM-DJA
      vs.                                                 ORDER
6     CLARK COUNTY SCHOOL DISTRICT,
7                           Defendant.
8           The Early Neutral Evaluation was continued to 5/27/2020 at 10:00 AM, to allow the parties to
9    pursue independent settlement negotiations. (ECF No. 17).
10          Accordingly,
11          IT IS HEREBY ORDERED that the continued Early Neutral Evaluation on 5/27/2020 at 10:00
12   AM, will be held by telephone.
13          The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
14   minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
15   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
16   proceedings is prohibited.
17          If the parties would like to appear in person, chambers (702-464-5540) must be notified by May
18   21, 2020.
19          DATED this 14th day of May, 2020.
                                                                 _________________________
20
                                                                 CAM FERENBACH
21                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25
